DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s argument with regards to the 112 2nd paragraph rejection is persuasive and the indefiniteness rejection is withdrawn.
The Applicant’s arguments with respect to the prior art where the metal phosphide was a precursor and not is the final catalyst is persuasive and the rejection is withdrawn.
An updated search reveals new prior art for a 103 rejection.
The Examiner telephoned Attorney Zhang on 12/1/22 and proposed an amendment for allowability which would clarify that that metal in the metal phosphide is Ni or Zn. An agreement could not be reached in time.
Prosecution is reopened.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 6-8, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar Publication 2005/0227853.
Regarding claims 1, 3, 4, 6, and 8, Kumar teaches a zeolite ZSM catalyst with an aluminum at least phosphate binder and at least 3 wt% metal phosphate (other than the binder)([0035]). The binder is about 37 wt% - 47 wt% (Table 1 and column 7).
Regarding claim 7, the catalyst may comprise alumina clay binder ([0041]-[0042]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar Publication 2005/0227853.
Regarding claim 2, Kumar does not mention that the catalyst is sufficient to convert alkenes to aromatics. However, since the catalyst comprises a zeolite, binder and metal phosphide with similar composition (see claim 1 above), then it would be reasonably expected that the catalyst will convert alkenes to aromatics.
Regarding claim 5, The silica alumina ratio is at least 8, this overlaps with the claimed range of 20 to 100.
Regarding claim 9, Kumar teaches the metal in the metal phosphide comprises transition metals ([0036]).
Regarding claim 10, the metal salt is combined with a source of phosphorus and zeolite in amounts to obtain a M (is a cation) to PO4 ratio of 0.5 to 2.0 ([0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772